IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                         MAY SESSION, 1999
                                                    FILED
                                                     Ocotber 19, 1999
STATE OF TENNESSEE,            )    C.C.A. NO. 02C01-9804-CC-00118
                                                 Cecil Crowson, Jr.
                               )
                                                Appellate Court Clerk
           Appellee,           )
                               )    HARDEMAN COUNTY
V.                             )
                               )    HON . JON K ERR Y BLA CKW OOD ,
                               )    JUDGE
ALVIN A. HARR IS,              )
                               )
           Appe llant.         )    (AGGR AVATED ROB BERY )



FOR THE APPELLANT:                  FOR THE APPELLEE:

JEANNIE KAESS                       PAUL G. SUMMERS
520 Ridgeway Drive                  Attorney General & Reporter
Bolivar, TN 38008
                                    PETE R M. C OUG HLAN
                                    Assistant Attorney General
                                    2nd Floor, Cordell Hull Building
                                    425 Fifth Avenue North
                                    Nashville, TN 37243

                                    ELIZABETH T. RICE
                                    District Attorn ey Ge neral

                                    JERRY W. NORWOOD
                                    Assistant District Attorney General
                                    302 E. Market Street
                                    Somerville, TN 38068




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                    OPINION

       On Septem ber 2, 1997, the Hardem an Coun ty Grand Jury indicted Appellant

Alvin A. Harris for aggravated robbery a nd agg ravated a ssault. After a jury trial on

January 9, 1998, Appellant was convicted of aggravated robbery and facilitation of

aggravated assault. On January 29, 1998, the trial court sentenced Appellant as a

Range I standard offende r to concurrent term s of eight years for ag gravated robb ery

and two years for facilitation of a ggrav ated a ssau lt.      Appe llant ch alleng es his

convictions, raising the following issues:

       1) whether the trial cou rt abuse d its discretio n when it allowed the State to
       introduce a photograph into evidence;

       2) whether the trial court erred when it ruled that certain out of cou rt
       statements were inadmissible;

       3) whether the trial court abused its discretion wh en it de nied A ppella nt’s
       reques t for acces s to a tape recordin g of a plea hearing in juvenile co urt;

       4) whether the trial court abused its discretion w hen it d enied Appe llant’s
       reques t to obtain a copy of a petition an d order fro m juven ile court;

       5) wheth er the tr ial cou rt’s refusal to grant A ppellant’s reques t for acces s to
       records from juvenile court prevented him from having a fair trial; and

       6) whether the evidence was sufficie nt to su pport A ppella nt’s convictions for
       aggrava ted robb ery and fa cilitation of ag gravated assau lt.

After a revie w of the re cord, we affirm the ju dgme nt of the trial co urt.



                                        I. FACTS




       W illiam Haas testified that when he parked his truck in front of the Grand

Junction Pharmacy on July 11, 1997, he noticed a black Dodge pickup that was




                                            -2-
parked nearby. Haa s also observe d that there were two black males in the truck and

the male sitting in the passenger’s seat was wearing a baseball cap. Haas then

entered the pharmacy and got his prescription filled. When Haa s left the pharmacy

fifteen minutes later, the black truck was still there. Haas was not able to identify the

two occupants of the black truck.



      Joney Buntyn, Appellant’s cousin, testified that when she drove by the Grand

Junction Pharmacy, she saw a black pickup truck with red letters on it parked in front

of the pharmacy. Buntyn also saw that Appellant was sitting in the driver’s seat of

the truck and Marlon “T ony” Em brey wa s standin g on the steps of the pharmacy.

In addition, Buntyn saw Appellant wave to her when she drove by. Buntyn also

testified that s he kne w that the black truc k was o wned b y Emb rey’s father .



      Lucy Gaston testified that on July 11, 1997, she was working as a clerk in the

pharma cy. While Gaston was waiting on a customer at approxim ately 11:2 0 a.m.,

she looked up and saw a young black male pointing a pistol at her head. The young

male then stated, “Give me your money,” and Gast on co mplie d by giv ing him $150

from the cash register. Shortly thereafter, the robber left the pharmacy. Gaston

could not iden tify the robber beca use he wa s wearing a m ask during the robbery.



      Robert Horton testified that he was also working at the pharmacy on July 11,

1997. At appro ximately 1 1:30 a.m ., Horton saw a young black male who was

holding a gun enter the pharmacy. The robber then pointed his gun at Horton and

Gaston, walked up to the cash register, and demanded that Gaston give him the

money. After the robber took the money and left the pharmacy, Horton walked to the




                                           -3-
front of the pharmacy and looked out the window. Horton believed that the robber

had gone to the back of the store beca use h e cou ld not s ee the robbe r and h e cou ld

not see any vehicles.



      Horton also testified that he could not identify the robber who came in the

pharmacy because he was wearing a bandana over his face and he was also

wearing sunglas ses an d a bas eball cap .



      Mech elle Ramey testified that she lives in a house that is directly behind the

Grand Junction Pharm acy. Ramey testified that when she was driving to her home

at appro ximate ly 11:30 a.m. on July 11, 1997, she saw that there was a young black

male who w as we aring a base ball cap sta nding on her porch. Ramey became

frightened and decide d to drive past her house instea d of stopp ing. At this p oint,

Ramey saw the young black male leave her property and she decided to follow him.

Ramey subsequently saw the black male run to a church parking lot and get into the

pass enge r’s seat of a black Dodge picku p truck that ha d red le tters on it. Shortly

thereafter, Ram ey saw the blac k pickup turn aro und and d rive away.



      Chief Thomas Graves of the Grand Junction Police Department testified that

he investigated the robbery at the Grand Junction Pharmacy. Graves testified that

he interviewed Appellant on July 11, 1997, and Appellant denied that he had any

knowledg e of the robbe ry.



      Chief Graves testified that o n July 18, 1997 , Appellant gave a statement after

he signed a waiver of righ ts form. T he written statem ent con tains the fo llowing

colloquy:

                                           -4-
             [Graves]: On July 11-1997 did you robb [sic] G rand Jct. Pha rmacy—
             [Appellant]: I did not rob nothing.
             [Graves ]: We re you with anyone that robb ed the G rand Jc t. Pharmacy
      on July 11-1997.
             [Appellant]: Yes sir.
             [Graves]: Who were you with.
             [Appellant]: Ton y Embry.
             [Graves]: Who went in the drug store.
             [Appellant]: Ton y Embry.
             [Graves]: What did you do when Tony Embry went in drug store.
             [Appella nt]: I drove the truck a Dodge Ram pickup around back behind
      a chu rch be hind b aske tball go al.
             [Graves]: After the robbery where did you go.
             [Appella nt]: I drove the truck to Tony Embry house and I went to town—
             [Graves]: W hat kind of gun was used in robbery.
             [Appe llant]: 38 pistol.
             [Graves]: Where is the pistol now.
             [Appella nt]: I don’t kno w, that’s his s tuff—
             [Graves]: Who’s [sic] idea was it to rob the drug store.
             [Appellant]: Tom [sic] Embry.
             [Graves]: What did he say when he picked you up that morning.
             [Appellant]: Let’s go to the store and we went to drug store.
             [Graves]: What time of day did he, Tony Embry pick you up—
             [Appellant]: About 10 AM or 11 AM on July 11-1997.
             [Graves]: Did you get any of the m oney—
             [Appellant]: Man no—
                    ....
             [Graves ]: Anything you wan t to take aw ay from th is statem ent—
             [Appellant]: No sir. I lied the first time—



                       II. ADMISSION OF A PHOTOGRAPH




      Appellant contends that the trial court abused its discretion when it allowed the

State to introduce a photograph of the pharmacy into evidence.            Specifically,

Appellant conten ds that the photograph should have been excluded because the

State failed to comply w ith the discovery rules and because the probative value of

the pho tograph was ou tweighe d by its preju dicial effect.



                                    A. Discovery




                                          -5-
      Appellant conte nds th at the p hotog raph s hould have been excluded because

the State failed to com ply with Ru le 16(1)(C ) of the Tennessee Rules of Criminal

Procedure. Rule 16(1)(C) provides:

      Upon request of the defendant, the state shall permit the defendant to inspect
      and copy or photo graph book s, pap ers, do cum ents, p hotog raphs , tangib le
      objects, buildings or plac es, or c opies or portio ns the reof, w hich a re within the
      possession, custody or con trol of the state, and wh ich are mate rial to the
      preparation of the defendant's defense or are intended for use by the state as
      evidence in chief at the trial, or were obtained from or belong to the defe ndant.

Appellant argues that Rule 16(1)(C) was violated because the State did not show the

photograph to the defense until morning of trial on January 9, 1998, even though the

trial court issued an order on September 3, 1997, that req uired th e State to com ply

with the discovery rules and Appellant filed a formal request for discovery on October

17, 1997.



      The record indicates that the photograph was taken by Chief Graves on the

morning of trial.    Clearly, the State co uld not ha ve show n the ph otograp h to

Appellant before the day of trial because the photograph did not exist before that

time. Because Rule 16(1)(C) only applies to documents and tangible objects that

are “within the possession, custody or control of the state,” Rule 16(1)(C) was not

violated in this case . See, e.g., State v. Hutchison, 898 S.W.2d 161, 167–68 (Tenn.

1994) (holding that where the State did not have certain documents in its control until

the midd le of the trial, introduction of the documents did not violate Rule 16).

Appellant is not entitled to relief on this issue.



                                     B. Prejudice




                                            -6-
       Appellant also contends that the photograph should have been excluded

under Rule 403 of the Tennessee Rules of Evidence. Rule 403 provides:

       Although relevant , eviden ce m ay be e xclude d if its pro bative v alue is
       substantially outweighed by the danger of unfair prejudice, confusion of the
       issues, or misleading the jury, or by considerations of undue delay, waste of
       time, or needless presentation of cumulative evidence.



       Appellant argues that the photograph of the pharmacy has no probative value

because it was taken from an angle and th us, it do es no t clearly s how th e stree t in

front of the pha rmacy w here the black pick up was parked . Despite A ppella nt’s

contention, the photogra ph has ob vious probative value .              Horton used the

photograph to aid his description about seeing the robber exit the pha rmacy and turn

left. Haas used the photograph to explain where his truck and the black pickup truck

were parked. In addition, Chief Graves used the photograph to aid his description

of the land a nd othe r buildings that were next to the pharm acy.               Thus, the

photograph of the pharmacy was clearly probative.



       Appellant argues that the photograph was unfairly prejudicial because it was

taken at an a ngle that makes the street in front of the store appear to be wider than

it actually is.   However, Horton testified that the photograph was an accurate

depiction of the pharmacy. In addition, Horton testified that the street in front of the

pharmacy is approximately twenty-five to thirty feet wide and the street becomes

wider as it approaches the area where the photograph was taken. We simply cannot

see how th is pho tograp h was unfairly prejud icial. Ind eed, it appe ars tha t Appe llant’s

main complaint is that the State introduced this photograph that was taken at an

angle rather than a photograph that was taken from directly in front of the pharm acy.

As long as a proper foun dation is p resente d for adm ission of a p hotogra ph into



                                             -7-
evidence, a defendan t cann ot com plain s ucce ssfully th at the p hotog raph is

inadm issible simp ly because a “better picture” would have been more helpful to the

defendant’s theory of the case.



       “The admission of evidence is largely discretionary with the trial judge, and her

discretion will not be disturbed on appeal unless there is clearly an abuse of that

discre tion.” State v. Gray, 960 S.W.2d 598, 606 (Tenn. Crim. App. 1997). In this

case, we see no reas on to distu rb the trial co urt’s ruling. A ppellant is n ot entitled to

relief on this issue.



                         III. OUT OF COURT STATEMENTS




       Appellant contends that the trial court abused its discretion when it ruled that

certain out of cou rt statem ents made by Emb rey were inadm issible hearsay.

Specifically, Appellant contends that the statements Embrey made to police and

made during a juvenile ple a hearin g were a dmiss ible as ad mission s of a party

opponent under Rule 803(1.2) of the Tennessee Rules of Evidence. Rule 803(1.2)

provides:

       The following are not excluded by the hearsay rule:
             Admission by Party-Opp onent - A statement offered against a party that
             is . . . (B) a statement in which the party has manifested an adoption or
             belief in its truth . . . An admission is not excluded merely because the
             statement is in the form o f an op inion. S tatem ents a dmis sible u nder th is
             exception are not conclusive.

Appellant argues that the State adopted any statements that Embrey made to police

or made during his juvenile plea hearing when the State accepted his guilty plea.




                                             -8-
         Appellant has cited no auth ority for his un ique pro position th at the Sta te

adopts a defendant’s statements whenever that defendant pleads guilty to the

commission of a crime. Indeed, we reject this proposition. Presumably, when

defense counsel attempted to question the State witnesses about what Embrey had

said during his interview with police and during the juvenile plea hearing, counsel

was hoping the witnesses would say that Embrey claimed that Appellant had no

knowledge that Embrey was going to rob the pharmacy. Besides the fact that there

is no pro of in the record that Em brey e ver m ade s uch a statem ent, the re is

abso lutely no proof in the record that the State ever manifested a belief that such a

statement was true. In short, there is no evidence that the State ever adopted any

statement of Em brey a s its ow n. Thu s, Em brey’s s tatem ents w ere no t adm issible

as the statements of a party opponent. A ppella nt is no t entitled to relief o n this

issue.



     IV. TAPE RECORDING OF A PLEA HEARING IN JUVENILE COURT




         Appellant contends that the trial court ab used its d iscretion w hen it failed to

grant his request for acce ss to a tape re cordin g of Em brey’s p lea he aring in juvenile

court.



         The record indicates that only two days before trial, Appellant filed a motion

in which he asked the trial court to auth orize him to listen to a tape recording of

Emb rey’s plea hea ring in juven ile court. During a hea ring he ld the d ay befo re trial,

the trial court denied the motion. The trial court found that under Tennessee Code

Annotate d section 3 7-1-153 , the tape re cording was a co nfidential re cord an d its




                                             -9-
inspection could only be authorized by the juvenile court. Section 37-1-153 provides,

in relevan t part:

       Except in cases arising under § 37-1-146, all files and record s of the court in
       a proce eding u nder this p art are op en to insp ection on ly by:
             (1) The judge, office rs and p rofession al staff of the c ourt;
             (2) The parties to th e proceed ing and their counsel and representatives;
             (3) A public or private agency or institution providing supervision or
             having c ustody o f the child un der orde r of the cou rt;
             (4) A court and its probation and other officials or professional staff and
             the attorne y for the defen dant fo r use in preparing a presentenc e report
             in a crimin al case in which the defendant is convicted and who prior
             thereto had been a party to the proceeding in juvenile court; and
             (5) With permission of the court any other person or agency or
             institution having a legitimate interest in the proceeding or in the work
             of the cou rt.

Tenn. C ode Ann . § 37-1-153(a ) (1996).



                                      A. Applicability




       Initially, Appe llant co ntend s that th e trial co urt sho uld ha ve gra nted h is motion

because the Legislature did not intend for section 37-1-153(a) to apply to records

such as tape recordings of juvenile plea hearings. However, section 37-1-153(a)

expre ssly states that its conf identia lity provis ions a pply to “all files and records of the

court in a proceeding unde r this part.” Thus, it is clear that the Legislature intended

for section 27-1-15 3(a) to ap ply to all records of juvenile court proceedings, including

plea hearings. Appellant is not entitled to relief on this issue.



                                      B. Jurisdiction




       Appellant also con tends tha t the trial court s hould have granted his motion

because the trial court has jurisdiction to order the release of juvenile court records

to any person with a “legitimate interest” in the proceeding.

                                              -10-
       Regardless of whether Appellant was a pers on with a “legitim ate inte rest” in

Emb rey’s plea hearing, w e conclude that the trial court correc tly ruled that it did not

have jurisd iction to grant access to the tape recording. Subsection 37-1-153(a)(5)

states that “all files a nd rec ords o f the co urt in a p rocee ding u nder th is part are open

to inspection only . . . [w]ith permission of the court any other person or agency or

institution having leg itimate inte rest in the p roceed ing or in the work of the court.”

Although not expressly stated, the clear implication of this subsection is that the

“court” that must grant permission to view the records or files is the “juvenile court”.

Thus, we conclude that the trial court was correct when it ruled that it did not have

jurisdiction to grant access to the tape recording. Appellant is not entitled to relief

on this issue.



                                      C. Mandamus




       Appellant conte nds th at as a n app ellate c ourt ov er the ju venile court, the

circuit court should have issued a writ of mandamus that ordered the juvenile court

to produ ce the tap e record ing for insp ection by A ppellant.



       A writ of mandamus is "a summary reme dy, extraord inary in its na ture."

Peerless Constr. Co. v. Bass, 158 Ten n. 518, 522, 14 S.W .2d 732, 733 (1929).

Indeed , the Ten nesse e Supr eme C ourt has stated:

       Mandamus generally will not be issued if the petitioner has a legal remedy that
       is equally convenient, complete, beneficial, and effective, but the remedy
       which would preclude mandamus must be equally as convenient, complete,
       bene ficial, and effective as mandamus, and must also b e suffic iently speedy
       to prevent m aterial injury. A lthough the writ is m ore often addres sed to
       ministerial acts, rather than discretionary acts, the writ may be addressed to
       discretionary acts when the act is done in an "arbitrary and oppre ssive
       manner" or where there has been a "plainly palpable" abuse of discretion.


                                             -11-
Meighan v. U.S. Sprint Communications Co. , 942 S.W.2d 476, 479 (Tenn. 1997)

(internal quotations o mitted).



       W e conc lude th at it wou ld have been impro per for the trial c ourt to is sue a writ

of mandamus in this case because Appellant had “a legal re med y that [w a]s eq ually

conven ient, complete, beneficial, and effective.” As previously stated, the proper

procedure for obtaining the tape recording would have been to petitio n the ju venile

court for it. Although there is nothing in the record that explains why Appellant failed

to petition the juvenile court for the tape recording, Appellant indicates in his brief

that he did not petition the juvenile court because it “would cost valuable time that

is neces sary to pre pare for . . . trial.” T his is not a s ufficient ba sis for attem pting to

bypass the juven ile court. If the info rmation on the tap e record ing was importa nt,

Appellant should have petitioned the juvenile court for the tape and if this caused

delay, he could have requested a continuance from the trial court. Appellant is not

entitled to relief on this issue.




                                 V. JUVENILE PETITION




       Appellant contends that the trial court abused its discretio n when it failed to

grant his request for permission to obtain a copy of the juvenile petition and order

finding that Em brey had co mmitted the delinquent ac t of aggravated ro bbery.



       The record indica tes tha t two da ys befo re trial, A ppella nt filed a motio n in

which he asked the trial cou rt to give him p ermis sion to obtain a cop y of the ju venile

petition and order finding that Embrey had committed the delinquent act of

                                              -12-
aggravated robbery. During a hearing held the day before trial, the trial court denied

the motion a fter it found that it did not have jurisdiction over the ma tter.



       Appellant conten ds that under Tennessee Code Annotated section 37-1-

153(b), the petition and order are not confidential and he was entitled to view them.

Section 37-1-553(b) provides:

       Notwithstanding the provisions of subsection (a), petitions and orders of the
       court in a delinquency proceeding under this part shall be opened to public
       inspectio n and th eir conten t subject to disclosu re to the pu blic if:
              (1) The juvenile is fourteen (14) or more years of age at the time of the
              alleged act; and
              (2) The conduct constituting the delinquent act, if committed by an
              adult, would constitute first degree m urder, secon d degree m urder,
              rape, aggravated rape, aggravated robbery, especially aggravated
              robbery, kidnapping, aggra vated kidna pping or esp ecially aggravated
              kidnap ping.

Tenn. Code Ann. § 37-1-153(b) (1996). Appellant argues that under this statute, the

petition and order were not confidential because Embrey was sixteen years old at

the time of the delinquent act and he pled guilty to a delinquent act that would have

been a ggravate d robbe ry if comm itted by an a dult.



       W e conclude that the trial court was correct when it ruled that it did not have

the jurisdiction to grant Appellant’s motion. When section 37-1-153(b) is considered

in context with section 37-1-153(a), it is evident that even though a petition and order

that meet the specified requirements may be public records, they must be obtained

from the juvenile court. Indeed, because the juvenile court is the court that has

control over these record s and beca use th e juven ile court is the court that can most

easily determine whether the specified requireme nts have been satisfie d, it is only

logical that a d efend ant sh ould p etition th e juven ile court in order to view the records




                                            -13-
or subpo ena the records from the juvenile co urt. Appellant is not entitled to relief on

this issue.



                                      VI. FAIR TRIAL




       Appellant conte nds th at the tria l court’s refusa l to gran t his req uest to obtain

Emb rey’s juvenile records prevented h im from ha ving a fair trial.              Specifically,

Appellant contends that the trial court’s actions deprived him of a fair trial because

he was unable to call Embrey as a witness withou t the as suran ce tha t he co uld

impeach Embrey with the statements he made during the juvenile plea hearing.



       As previously stated, if the records of Embrey’s juvenile plea hearing were

importa nt, Appella nt shou ld have p etitioned th e juvenile c ourt for access to the

records. Any detriment that resulted from not having access to Embrey’s records

was c learly th e prod uct of A ppella nt’s own failure to follow the statutory procedu re

for obtaining the records. In short, the trial court’s actions did not prevent Appellant

from having a fair trial. Appellant is not entitled to relief on this issue.



                        VII. SUFFICIENCY OF THE EVIDENCE




       Appellant contends that the evidence was insuffic ient to s uppo rt his

conviction s for agg ravated ro bbery an d facilitation o f aggrava ted assa ult.



       When an appellant ch allenges the su fficiency of the evid ence , this Co urt is

obliged to review that challeng e according to certain well-settled principles. A verdict

of guilty by the jury, appro ved by the trial ju dge, a ccred its the te stimo ny of the State’s

                                              -14-
witnesses and resolves all conflicts in the testimony in favor of the S tate. State v.

Cazes, 875 S.W.2d 253, 259 (Tenn. 1994). Although an acc used is origin ally

cloaked with a pres umptio n of innoc ence, a jury verdict remove s this presumption

and replaces it with one of guilt. State v. Tug gle, 639 S.W.2d 913, 914 (Tenn.

1982). Hence, on appeal, the burden of proof rests with App ellant to de mons trate

the insufficienc y of the con victing evide nce. Id. On appeal, “the [S]tate is entitled

to the strong est legitimate view of the evidence as well as all reasonable and

legitimate inferences that may be drawn the refrom.” Id. Where the sufficiency of the

evidence is contested on appeal, the relevant question for the rev iewing court is

whether any rational trier of fact could h ave found the accused g uilty of every

element of the offen se beyo nd a rea sonab le doub t. Jack son v. V irginia, 443 U.S.

307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). In conducting our evaluation

of the convicting evide nce, this Cou rt is precluded from reweighing or reconsidering

the evidenc e. State v. Morgan, 929 S.W .2d 380, 383 (Tenn. Crim . App. 1996 ).

Moreo ver, this Co urt may n ot substitu te its own inferences “for those drawn by the

trier of fact from circum stantial evidence.” State v. Matthews, 805 S.W.2d 776, 779

(Tenn. Crim. App. 1990). Finally, Rule 13(e) of the Tennessee Rules of Appella te

Procedu re provid es, “find ings o f guilt in criminal actions whether by the trial court or

jury shall be set aside if the evidence is insufficient to support the findings by the trier

of fact beyo nd a rea sonab le doub t.”



       Under Tennessee law, “[r]obbery is the intentional or know ing theft of p roperty

from the person o f another by violence or putting the person in fear.” Tenn. Code

Ann. § 39-13-40 1(a) (1997). Further, aggra vated robbe ry is a rob bery w hich is

“[a]ccomplished with a deadly weapon or by display of any article used or fashioned

to lead the victim to reasonably believe it to be a deadly weapon.” Tenn. Code Ann.

                                            -15-
§ 39-13-402(a)(1) (1997). In addition, “[a] person is criminally responsible for an

offense committed by the conduct of another if . . . [a]cting with intent to promote or

assist the co mm ission of the o ffense , or to be nefit in the proceeds or results of the

offense, the pers on solicits, d irects, aids, o r attemp ts to aid an other pe rson to

commit the offense.” Tenn. Code Ann. § 39-11-402(2) (1997). Under Tennessee

law, “[a] per son c omm its assa ult who : . . . [i]ntentio nally or knowingly causes another

to reasonably fear imminent bodily injury.” Tenn. Code Ann. § 39-13-101(a)(2)

(1997). A person commits aggravated assault when the person intentionally or

know ingly commits an assault by using or displaying a deadly weapon. Tenn. Code

Ann. § 39-13-102(a)(1)(B) (1997). In addition, “[a] per son is c rimina lly respo nsible

for the fac ilitation o f a felon y if, know ing tha t anoth er inten ds to c omm it a spe cific

felony, . . . the person knowingly furnishes substantial assistance in the commission

of the felon y.” Tenn . Code Ann. § 3 9-11-40 3(a) (199 7).



       In this cas e, there is no dis pute th at the S tate es tablished that Embrey

committed the offense of aggravated robbery by taking money from Gaston wh ile

pointing a gun at her and that Embrey com mitted the offe nse o f aggra vated assa ult

by pointing a gun at Horton and putting him in fear for his safety. Essentially, the

only dispute is whether the evidence was s ufficien t to esta blish b eyond a reas onab le

doubt that Ap pellan t was g uilty of ag grava ted rob bery b ecau se he was c rimina lly

respo nsible for the aggravate d robbery comm itted by Embrey and that Appellant was

guilty of the facilitation of the aggrava ted assault com mitted by Em brey.



       Appellant argues that the evidence was insufficient to support his convictions

because the State failed to establish that he knew that Embrey was planning to rob

the pharmacy or commit an assault when he drove Embrey to that location.

                                             -16-
Howeve r, we co nclud e that w hen th e evide nce is v iewed in the ligh t mos t favora ble

to the State, the evidence was sufficient for a rational jury to find beyond a

reaso nable doubt that Appellant wa s guilty of aggravated robbery and facilitation of

aggrava ted assa ult.



       First, we conclude that when the evid ence is viewe d in the ligh t mos t favora ble

to the State, the evidence clearly established that Ap pellan t aided Emb rey’s

commission of the aggravated robbery and provided substantial assistance in the

commission of the agg ravated a ssault. It is undisputed that Appellant drove Embrey

to the pharmacy where Embrey committed these offenses and then provided a

means for Embrey to escape by picking him up in the church parking lot and driving

him home.



       Second, we conclude that when the evidence is viewed in the light most

favora ble to the State, the evidence was sufficient for a rational jury to find beyond

a reasonable doubt that Appellant knew that Embrey was planning to comm it the

aggravated robbery and aggravated assault. We also conclude that the evidence

was sufficie nt for a ra tional jury to find beyond a reasonable doubt that Appellant

acted with intent to promote the commission of the aggravated robbe ry or sh are in

the proceeds and knowingly furnished substantial assistance in the commission of

the aggravated assault. The evidence showed th at Appellant dro ve Embrey to the

pharmacy and then Appellant and Embrey waited in the parking lot for at least fifteen

minutes while Haas entered and subsequently left the pharmacy. The evidence also

showed that when E mbrey en tered the pharmacy, Appellant drove to the church

parking lot and Embrey knew exactly where to meet Appellant afte r he robbed

Gaston and as saulted H orton. In ad dition, App ellant adm itted in his sta temen t to

                                           -17-
Graves that he dro ve Em brey to the pharm acy, he drove the truck to the church

parking lot where he m et Embre y after the robbery, and he then drove Embrey

home. Furthe r, App ellant s tated th at it was Emb rey’s idea to rob the pharmacy and

Appellant admitted that he knew that Embrey h ad used a .38 to comm it the robbery.

Finally, Appellant admitted that he had lied when he originally stated that he did not

know anythin g abo ut the ro bbery . A ration al jury co uld rea sona bly and legitim ately

infer from this evidence that Appellant knew that Embrey planned to rob the

pharmacy and assault anyone who might be in the pharmacy, that Appellant and

Embrey drove to the pharmacy and waited for customers to leave, that Appellant and

Embrey agreed on a place to m eet after the robbe ry, and that Appellant and Embrey

subsequently carried out their plans.



       In short, w e con clude that wh en the eviden ce is vie wed in the light most

favora ble to the State, the evidence was sufficient to support Appellant’s convictions.

Appellant is not entitled to relief on this issue.



       Accordingly, the judgment of the trial court is AFFIRMED.



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
JOHN H. PEAY, Judge


___________________________________

                                           -18-
JOE G. RILEY, Judge




                      -19-